 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY G. HAMPTON, JR.,                             No. 2:17-cv-2179 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    YUBA COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 14, 2019, the court issued an order which screened plaintiff’s complaint and

21   granted his motion to proceed in forma pauperis. See ECF No. 6. At the same time, the court

22   issued an order to the Sheriff of Yuba County directing the collection of the imposed filing fee

23   from plaintiff’s inmate trust account. See ECF No. 7. On May 28, 2019, however, an accounting

24   representative from the Yuba County Jail informed the court that plaintiff is no longer in its

25   custody. See ECF No. 8. As a result, the court’s screening order and its order directing the

26   withdrawal of monthly payments were returned to the court.

27          The record indicates that plaintiff is currently serving his sentence at High Desert State

28   Prison located in Susanville, California. See ECF No. 8. Plaintiff’s new address has been
                                                        1
 1   updated on the docket, and a new order directing the Director of the California Department of
 2   Corrections and Rehabilitation to withdraw monthly filing fee payments from plaintiff’s trust
 3   account shall issue under separate order.
 4          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall resend the court’s
 5   screening order issued May 14, 2019 (ECF No. 6) to plaintiff at his new address of record at High
 6   Desert State Prison.
 7   DATED: June 3, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
